Order granting plaintiff’s motion for an examination before trial of defendant, appellant, by its secretary-treasurer, Samuel B. Myer, unanimously modified by providing that defendant, appellant, at its option, may have the testimony taken by open commission at Glenshaw, Pa., at its own expense, in lieu of the examination in this State, and as so modified affirmed. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Townley, JJ.